DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 1: C in the reply filed on 15March2021 is acknowledged.
Claims 33-39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method and apparatus, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 15March2021. 
Claims 24-32 are the current claims hereby under examination.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference "556" has been used to designate the middle layer proximal end portion shown in Fig. 48.  Examiner notes that “556” designates the middle layer distal end portion shown in Fig 49, not the proximal end portion shown in Fig. 48. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
522a and 522b as seen in Fig. 45.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 552a and 552b are mentioned in paragraph [00198] .  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.            The disclosure is objected to because of the following informalities:
Reference number 552 is listed as being both a circuit of the base layer (Paragraph [00194] – first paragraph it’s mentioned) and a middle layer substrate (Paragraph [0198]). The base layer circuit should be referring to elements 522, 522a, or 522b. All of elements 552, 552a, and 552b that refers to the base layer circuit should be replaced.
Appropriate correction is required.
Claim Objections
Claims 24, 26, 30, and 32 are objected to because of the following informalities:  
Claim 24, line 23, should state “…the electrically-conductive contact pads…”
Claim 24, lines 39-40, should state “… the electrically-conductive contact pads…”
Claim 24, line 41, should state “a substrate proximal end portion, a substrate distal end portion…”
Claim 25, line 2, should state “…the at least one circuit of the base layer…”
Claims 26, 30, and 32 should have a comma after the claim it depends from.
Claim 31, line 2, should state “…includes at least two circuits wherein, one …”
Claim 31, line 2, should state “…wherein one electrically conductive pad at the…”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 is indefinite as it is unclear if the sensing layer disposed on at least one electrically-conductive pad is formed at the middle layer distal end portion or the middle layer proximal end portion forming at least a first working electrode. This is because paragraph [00203] of the specification as filed states that the sensing layer disposed on the contact pad is formed at the middle layer proximal end, but paragraph [0064] states that the sensing layer disposed on the contact pad is formed at the middle layer distal end portion. Clarification is required.
Claim 24 is indefinite as it is unclear if the reference layer disposed on at least one electrically-conductive contact pad is formed at the middle layer distal end portion or the middle layer proximal end portion forming a reference electrode. This is because paragraph [00203] of the specification as filed states that the reference layer disposed on the contact pad is formed at the middle layer proximal end, but paragraph [0064] states that the reference layer disposed on the contact pad is formed at the middle layer distal end portion. Clarification is required.
about" in claim 29 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  This is indefinite because it is unclear what the range falls between for the thickness of the top layer..
The term "about" in claim 30 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  This is indefinite because it is unclear what the range falls between for the width of the substrate distal end portion and the assembly middle portion.
Claim 31 is indefinite as it is unclear if the second electrically-conductive pad at the middle layer distal end portion forms a second working electrode circuit or a second working electrode. The claim starts off by saying “the base layer includes at least two circuits,” but only states one circuit which is a working electrode circuit. Clarification is requested.
Furthermore, claim 31 is indefinite as it is unclear if the “base layer includes at least two circuits” is tied to “one electrically-conductive pad with the sensing layer…” or if they are two separate limitations.
The term "substantially no or little" in claim 32 is a relative term which renders the claim indefinite.  The term "substantially no or little" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  This is indefinite because it is unclear what degree of permeability this would read on.
substantially high" in claim 32 is a relative term which renders the claim indefinite.  The term "substantially high" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  This is indefinite because it is unclear what degree of permeability this would read on..
Claims 25-32 incorporate the indefinite subject matter of claim 24 therein, and are rejected under U.S.C. 112(b).
Allowable Subject Matter
Claims 24-32 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and/or objection(s) set forth in this Office action.
Winarta (US 6258229 B1 - cited by Applicant) in view of Minimed (JPH07286987A - cited by Applicant) were the closest prior art found for claim 24.
	Regarding claim 24, Winarta teaches an electrochemical sensor assembly analyte sensor (col. 1, lines 6-7), the electrode assembly comprising (col. 1, lines 6-8): a base layer comprising (col. 6, lines 48-50 and Fig. 2, element 20 (base layer)): a base layer substrate of electrically-insulating material defining a base layer proximal end portion, a base layer distal end portion, and a base layer middle portion between the base layer proximal end portion and the base layer distal end portion (col. 6, lines 50-55 and Refer to annotated Fig. 2 below); and a base metallized layer disposed on the base layer substrate (col. 6, line 55 - col. 7, line 7 and Fig. 2, element 21) and defining at least one circuit extending longitudinally along the base layer substrate wherein the at least one circuit has an electrically-conductive contact pad formed at each of the base layer proximal end portion (col. 8, lines 47-50 –“ two electrodes at sample fluid end 110”) and the 

    PNG
    media_image1.png
    881
    751
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    293
    666
    media_image2.png
    Greyscale

Winarta fails to teach the middle metallized layer defining at least two circuits, wherein each of the at least two middle layer circuits has an electrically-conductive contact pad formed at each of the middle layer proximal end portion and the middle layer distal end portion with an electrically-conductive trace electrically coupling the electrically-conductive contact pad at the middle layer proximal end portion with the electrically-conductive pad at the middle layer distal end portion, and the top layer having a plurality of contact openings that coincide with each 
Minimed teaches a middle metallized layer defining at least two circuits, wherein each of at least two middle layer circuits has an electrically-conductive contact pad formed at each of a middle layer proximal end portion and a middle layer distal end portion with an electrically-conductive trace electrically coupling the electrically-conductive contact pad at the middle layer proximal end portion with the electrically-conductive pad at the middle layer distal end portion (Paragraph [0010]and Fig. 1, element 14 (electrically-conductive trace), 24 ( contact pads of distal end), 26 (contact pads od proximal end) and Fig. 10, element 16 (middle layer) of Minimed), and a top layer having a plurality of contact openings that coincide with each electrically-conductive contact pad of the middle layer proximal end portion (Paragraph [0010] and Fig. 10 elements 18 (top layer), 22 (holes to contact pads 26 of middle layer) of Minimed) and a plurality of sensor wells that coincide with each of the electrically- conductive contact pad of the middle layer distal end portion (Paragraph [0010] and Fig. 10 elements 18 (top layer), 20 (holes to contact pads 24 of middle layer) of Minimed).
Winarta also fails to teach a middle metallized layer disposed on the middle layer substrate and the side walls of the middle layer through openings. Because the middle layer through openings hold reagent matrix, it would not be obvious to have a middle metallized layer disposed on the middle layer and side walls of the middle layer through openings.
The following is an Examiner’s statement of reasons for allowance: Regarding claim 24, none of the prior art teaches or suggests, either alone or in combination, why it would be obvious 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRA F BOOKHART whose telephone number is (571)272-7130.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.F.B./Examiner, Art Unit 3791                                                                                                                                                                                                        




/ETSUB D BERHANU/Primary Examiner, Art Unit 3791